                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

BILL LIETZKE,

                     Plaintiff,                                4:19CV3093

      vs.
                                                           MEMORANDUM
CITY OF BIRMINGHAM, Et Al;                                  AND ORDER
PATRICK D. SMITH, Chief; and
GREYHOUND LINES, INC.,

                     Defendants.


      This matter is before the court upon Plaintiff Bill Lietzke’s (“Plaintiff” or
“Lietzke”) Motion to Proceed in Forma Pauperis (“IFP”). (Filing No. 2.) Upon
review of Plaintiff’s Motion, the court finds that Plaintiff is financially eligible to
proceed in forma pauperis. However, having reviewed the pleadings in this matter,
the court finds that this lawsuit should be dismissed for lack of venue.

                                   I. BACKGROUND

       Lietzke’s Complaint names the City of Birmingham, Chief Patrick D. Smith,
and Greyhound Lines, Inc. as Defendants. (See Filing No. 1 at CM/ECF pp. 1, 6.)
Liberally construed, Lietzke asserts claims against the City of Birmingham,
Greyhound Lines, Inc., and “four (4) unidentified, unspecified black male
Defendants, Birmingham Greyhound Lines terminal Defendants and City of
Birmingham Defendants”1 for, inter alia, violations of his constitutional rights.
(Filing No. 1.)

       1
         See Miller v. Hedrick, 140 Fed. App’x 640, 641 (8th Cir. 2005) (citing Rice v.
Hamilton Air Force Base Commissary, 720 F.2d 1082, 1085 (9th Cir. 1983) (“[A] party
may be properly in a case if the allegations in the body of the complaint make it plain that
the party is intended as a defendant.”)).
        Lietzke alleges that on or about April 20, 2018, upon his arrival at the
Birmingham, Alabama Greyhound Lines terminal, Defendants “procured the
harassment, the unlawful arrest, the unlawful violation of the personal liberty, and
the subsequent false imprisonment of Plaintiff Bill Lietzke.” (Id. at CM/ECF p. 3.)
Lietzke further alleges that he purchased Greyhound bus tickets in February 2012
and again on or about April 16, 2018, for travel from California to Montgomery,
Alabama, and the “St. Louis, Missouri Greyhound Lines, Inc. intercepted and stole
the Plaintiff’s . . . bus tickets and itinerary for unexplainable and suspicious
reasons.” (Id. at CM/ECF pp. 4–5.) As a result, Lietzke claims “Defendants
Greyhound Lines, Inc. failed in their obligation to transport the Plaintiff safely to
Montgomery, Alabama, [and] instead, assaulted, taunted, bullied, and subjected the
Plaintiff to unlawful arrest, false, imprisonment, and . . . violated the Plaintiff’s
First Amendment and Fourth Amendmen[t] rights.” (Id. at CM/ECF p. 5.) As
relief, Lietzke seeks $2.0 billion in damages.

       Lietzke has filed complaints with nearly identical allegations on at least
seven other occasions. These complaints were filed with courts in Alabama,
Alaska, California, Montana, and Oregon and were all dismissed. See Lietzke v.
Greyhound Lines, Inc., No. 2:18-CV-01650-VEH (N.D. Ala. Feb. 4, 2019)
(dismissing complaint for Plaintiff’s failure to respond to court’s Dec. 11, 2018
order to show cause and for lack of subject matter jurisdiction); Lietzke v.
Greyhound Lines Inc., No. 2:18-CV-01853-KOB (N.D. Ala. Dec. 11, 2018)
(dismissing complaint with prejudice as duplicative of Plaintiff’s complaint against
Greyhound in Case No. 2:18-CV-1650-JEO (N.D. Ala. 2018)); Lietzke v. City of
Montgomery, et al., No. 2:18-CV-00488-MHT-GMB, 2018 WL 4677837, at *6–8
(M.D. Ala. Aug. 8, 2018) (recommending dismissal of complaint on the merits),
adopted in part, 2018 WL 4030696, at *1 (M.D. Ala. Aug. 23, 2018) (magistrate
judge’s recommendation adopted, except for recommendation to consolidate
Plaintiff’s fifteen other cases); Lietzke v. Greyhound Lines, Inc., No. 3:19-CV-
00106-TMB (D. Alaska June 11, 2019) (dismissing complaint for failure to state a
claim, lack of personal and subject matter jurisdiction, improper venue, and
frivolity); Lietzke v. Greyhound Lines, Inc., No. 4:18-CV-06197-HSG (N.D. Cal.
Feb. 27, 2019) (dismissing complaint for lack of subject matter jurisdiction);
Lietzke v. Greyhound Lines, Inc., No. 9:19-CV-00062-DLC (D. Mont. May 10,
2019) (summarily dismissing complaint and designating Plaintiff a vexatious
litigant); Lietzke v. Greyhound Lines, Inc., No. 3:19-CV-00560-SB (D. Ore. July
10, 2019) (dismissing complaint for improper venue, lack of personal and subject
matter jurisdiction, and as duplicative and malicious).

                          II. DISCUSSION OF CLAIMS

       Venue is generally governed by 28 U.S.C. § 1391, which provides, in
pertinent part, that a civil action may be brought in (1) a judicial district in which
any defendant resides, if all the defendants are residents of the State in which the
district is located; (2) a judicial district in which a substantial part of the events
giving rise to the claim occurred; or (3) any judicial district in which any defendant
is subject to the court’s personal jurisdiction if there is no district in which an
action may otherwise be brought. Pursuant to 28 U.S.C. § 1406, if a plaintiff files a
case in the wrong venue, the district court “shall dismiss, or if it be in the interest
of justice, transfer such case to any district or division in which it could have been
brought.” 28 U.S.C. § 1406(a). “The decision whether dismissal or transfer is in
the interests of justice is committed to the sound discretion of the district court.”
Poku v. F.D.I.C., 752 F. Supp.2d 23, 26–27 (D.D.C. 2010) (quotation omitted).

      Here, Lietzke alleges that this court has both federal question jurisdiction
and diversity of citizenship jurisdiction. (Filing No. 1.) However, from the face of
the Complaint, it is clear that venue is improper in the District of Nebraska. None
of the events described in the Complaint occurred in Nebraska, the Complaint
suggests that Defendants reside in Alabama,2 and Lietzke resides in Alabama.


      2
         While Lietzke asserts that “the County of Residence of the Defendants is
unidentified and unknown to the Plaintiff,” (filing no. 1 at CM/ECF p. 1), there is
absolutely no indication that any of the Defendants reside in Nebraska nor can the court
       Because the court has concluded that venue is improper, the court must
either dismiss this case or transfer it to any district or division in which it could
have been brought. 28 U.S.C. § 1406(a). The court finds dismissal without
prejudice is the more appropriate action in this case. An initial review of Lietzke’s
Complaint raises serious concerns regarding the merit of Lietzke’s claims as his
Complaint contains only bare, conclusory allegations without any supporting facts
to plausibly suggest that Defendants are liable for any misconduct. See 28 U.S.C. §
1915(e)(2) (requiring a court to review in forma pauperis complaints and dismiss a
complaint or any portion of it that states a frivolous or malicious claim, that fails to
state a claim upon which relief may be granted, or that seeks monetary relief from
a defendant who is immune from such relief). In this regard, the court takes
judicial notice of the fact that the U.S. District Court for the Middle District of
Alabama dismissed a nearly identical complaint on the merits and, thus, Leitzke’s
continued litigation of his claims would appear to be duplicative and frivolous. See
Aziz v. Burrows, 976 F.2d 1158 (8th Cir. 1992) (district courts may dismiss
duplicative complaints under 28 U.S.C. § 1915 as frivolous). Further, the court has
no reason to believe that Lietzke’s claims are subject to a rapidly-approaching
statute of limitations deadline. Also, Lietzke should have realized prior to filing the
Complaint that Nebraska was an improper venue, especially in light of his other
cases based on the same fact pattern. See Weldon v. Ramstad-Hvass, 512 Fed.
Appx. 783, 798 (10th Cir. 2013) (stating that the factors a court should consider in
evaluating whether transfer is appropriate are (1) whether the new action would be
time-barred; (2) whether the plaintiff’s claims have merit; and (3) whether the
plaintiff should have realized the chosen forum was improper). Accordingly,
Lietzke’s action will be dismissed.




reasonably infer that any Defendants reside within Nebraska from the Complaint’s
allegations.
      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s Motion to Proceed In Forma Pauperis (Filing No. 2) is
granted.

      2.    This case is dismissed without prejudice to reassertion in the proper
forum.

      3.    Judgment will be entered by separate document.

      Dated this 22nd day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
